Title: To Thomas Jefferson from James Ogilvie, 11 March 1804
From: Ogilvie, James
To: Jefferson, Thomas


          
            Sir, 
            Richmond March 11th. 1804
          
          You will not I hope think me chargeable with impertinence or presumption when I take the liberty to request your attention to a subject, which altho’ in a great measure of a personal nature, may not in its consequences be altogether unconnected with social happiness.—You have probably heard of an academical institution, which is about to be organised in S. Carolina.—I have announced myself to the Trustees as a candidate for the presidency.—Could I obtain the station to which I aspire & be permitted to pursue the course of instruction I have adopted, I could scarcely desire a more auspicious or extensive theatre of professional utility than this situation seems to present. Having some reason to indulge a hope that you will not regard me as altogether unqualified to discharge the duties of the Office for which I am a candidate, I take the liberty to request, that you will have the goodness to converse on this subject with Colonl. W. Hampton, who is I am informed a member of the Board of Trustees.—I have the honour to be Sir,
          with profound respect Your very humble servt
          
            James Ogilvie 
          
         